Order filed January 10, 2017




                                      In The

                    Fourteenth Court of Appeals
                                    ____________

                              NO. 14-16-01004-CR
                                    ____________

                      LANCE ROBERTSON, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 344th District Court
                         Chambers County, Texas
                        Trial Court Cause No. 18007

                                     ORDER

      The clerk’s record was filed December 19, 2016. Our review has determined
that many relevant items have been omitted from the clerk’s record. See Tex. R.
App. P. 34.5(c). Those items are:

      1.    the indictment or information;

      2.    any special plea or defense motion that was presented to the court and
            overruled;
      3.     any written waiver;

      4.     any written stipulation;

      5.     if a plea of guilty or nolo contendere has been entered, any documents
             executed for the plea;

      6.     the court’s judgment or other order being appealed;

      7.     any request for findings of fact and conclusions of law, any post-
             judgment motion, and the court’s order on the motion;

      8.     any formal bill of exception;

      9.     any request for a reporter’s record, including any statement of points or
             issues under Tex. R. App. P. 34.6(c);

      10.    any request for preparation of the clerk’s record; and

      11.    any filing that a party has designated to have included in the record
             under Tex. R. App. P. 34.5(b).

      The Chambers County District Clerk is directed to file a supplemental clerk’s
record on or before January 31, 2017, containing the items listed above.

      If any of the omitted items is not part of the case file, the district clerk is
directed to file a supplemental clerk’s record containing a certified statement that
any such item is not a part of the case file.



                                    PER CURIAM




                                           2